Citation Nr: 9901557	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-41 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for left lateral femoral 
cutaneous neuropathy with muscle group XVII weakness, status 
post iliac crest donor site harvesting with scar and 
traumatic changes, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied a disability rating in excess of 10 
percent for the disability at issue in November 1992, and the 
veteran appealed.  In June 1994, the RO increased the 
disability rating for the disability at issue to 20 percent.  
The veteran presented testimony before an RO hearing officer 
in May 1997 and during a videoconference hearing with the 
undersigned member of the Board of Veterans' Appeals (Board) 
in October 1998.  

Circumstances of record warrant RO consideration of the 
matter of entitlement to service connection for a chronic 
acquired psychiatric disability due to pain and impairment 
caused by the service-connected disability at issue.  This 
matter is referred to the RO for appropriate action.  


REMAND

A well grounded claim warranting a VA examination is present 
when an increase in the severity of a service-connected 
disability has been alleged.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Where the record before the Board contains 
a well grounded claim with evidence inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  The United States Court of 
Veterans Appeals (Court) has held that the duty to assist 
includes the duty to obtain a thorough and contemporaneous VA 
examination when indicated.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

The evidence of record shows that the veteran has had what 
has been diagnosed as meralgia paresthetica affecting the 
left lateral femoral cutaneous nerve.  His disability 
occurred when an iliac bone graft was harvested from his left 
ilium in order to perform surgery on his right wrist.  The 
left lower extremity disability is shown to produce muscle 
group XVII weakness.  Sensory impairment is evident, as is 
left hip limitation of motion and severe pain, including 
allodynia and painful motion.  There is June 1987 
radiographic evidence of probable post-traumatic myositis 
ossificans in the area of the soft tissues surrounding a 
large exostosis arising from the left ilium between the 
superior and inferior iliac spine.  

Moreover, the veteran has left groin pain and clinically 
demonstrated tenderness in his left testicle.  VA health-care 
providers have opined this to be part of the veteran's 
service-connected disability.  The veteran says that the 
testicle pain causes him impairment in sustaining erections.  

The veterans service-connected disability has been rated by 
the RO as no more than 20 percent disabling under Diagnostic 
Codes 5317 or 8526 (1998), equating with either a moderate 
muscle group XVII disability or a moderate anterior crural 
(femoral) nerve incomplete paralysis disability.  

Disability consistent with a moderately severe muscle group 
XVII disability would warrant a 40 percent rating, and 
disability consistent with a severe muscle group XVII 
disability would warrant a 50 percent rating.  Moreover, 
disability consistent with severe incomplete paralysis of the 
anterior crural femoral nerve would warrant a 30 percent 
rating.  Id.  

Based on the veteran's recent complaints and clinical 
findings, and based on a review of the medical history, there 
is room for further examination to determine whether or not 
and the extent to which the veteran has any left as compared 
to right lower extremity atrophy, and in what muscle and 
nerve group distributions it exists, as muscle substance loss 
sometimes occurs in muscle injury cases, as do adaptive 
contraction and sympathetic atrophy of muscles not directly 
affected, and they are ratable.  38 C.F.R. §§ 4.56(d)(3) and 
(4) (1998).

Moreover, medical statements providing information as to how 
antalgic his limping gait is, how impaired his coordination 
is as a result of pain, weakness, and paralysis, how the 
disability affects activities such as squatting, kneeling, 
and bending, how the veteran fares as far as left verses 
right lower extremity tests of strength and endurance are 
concerned, and how debilitating the pain from the disability 
is, and so forth, are warranted, so that the overall degree 
of functional impairment which is present as a result of the 
disability can be better understood.  The Board believes that 
any special tests or studies which might enable a better 
documentation or understanding of the nature or degree of 
disability present, such as an electromyographic or nerve 
conduction velocity studies, should be conducted, if they are 
felt to be indicated and if the veteran consents.  

Because of the left groin and testicle complaints and the 
numbness and hair loss which exists in the front of the thigh 
and around to the groin area, the Board is concerned that 
there might be ilio-inguinal nerve impairment present as well 
as anterior crural nerve impairment.  This, however, is a 
medical question.  Colvin.  While ilio-inguinal nerve 
paralysis under the rating schedule is not separately 
compensable unless it approximates severe or complete 
paralysis, see 38 C.F.R. Part 4, Diagnostic Code 8530 (1998), 
disability from a lesser degree of paralysis in this 
distribution could be considered to increase the overall 
disability rating under Diagnostic Code 8526, in light of 
38 C.F.R. §§ § 4.1, 4.7, and 4.10 (1998).

In the June 1997 supplemental statement of the case, the RO 
appears to have taken the position that left groin and 
testicle pain is psychogenic in origin, because the veteran 
was seen by a VA psychologist in the pain clinic in June 
1995, after having a test for pain under sedation in May 
1995.  However, a physician should make a determination as to 
what conclusion should be drawn from such testing, and the RO 
should then consider that opinion. 

The most recent VA medical record which is contained in the 
veteran's claims folder, dated in October 1997, indicates 
that he was to receive VA follow-up treatment.  Accordingly, 
records more current than October 1997 should be requested.  

Last, statements made by the veteran as to the percentage of 
disability as rated and as compared to the industrial 
impairment his disability actually causes him raise the 
matter of whether his claim should be referred for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998).  Per Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
RO should consider this matter in the first instance after 
considering an increased schedular rating following the 
development indicated below.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain and incorporate 
into the claims folder any VA or other 
medical records of pertinent treatment 
that the veteran has received since 
October 1997.  

2.  A VA physical examination of the 
veteran should be conducted by an 
appropriate specialist, preferably a 
neurologist.  The examining physician 
should review the veterans claims 
folder and a copy of this remand prior 
to the examination.  The examiner should 
attempt to determine, insofar as is 
possible, the level of disability 
associated with the veterans service-
connected disability of the left lower 
extremity.  

The examination report should indicate 
whether or not and the extent to which 
the veteran has left lower extremity 
atrophy, and in what muscle and nerve 
group distributions such deficits exist.  
Clinical findings indicating such 
symptoms as altered gait, lower 
extremity weakness and paralysis must be 
reported.  
Any special tests or studies which might 
enable a better understanding of the 
nature or degree of disability present, 
such as electromyogram and nerve 
conduction studies should be conducted 
if they are indicated and if the veteran 
consents.  


The examining physician should also 
indicate whether the veteran's left 
groin and testicle complaints are 
related to the service-connected 
disability and if so to what extent.

The report of the examination and any 
associated clinical studies should be 
associated with the veterans claims 
folder.

After the above development has been completed, the RO should 
consider the veteran's claims in light of all pertinent law 
and regulations.  Referral of the claim for an extraschedular 
rating should be considered.  If the claim remains denied, 
the case should be returned to the Board after compliance 
with all requisite appellate procedure.  The Board intimates 
no opinion as to the ultimate conclusion warranted, pending 
completion of the requested development.  No action is 
necessary on the veterans part until he receives further 
notice.

The veteran is free to furnish additional evidence while his 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).





	(CONTINUED ON NEXT PAGE)



In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
